Genger v Genger (2016 NY Slip Op 07986)





Genger v Genger


2016 NY Slip Op 07986


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Friedman, J.P., Renwick, Saxe, Richter, JJ.


302436/02 -2292 2291 2290

[*1]Dalia Genger, Plaintiff-Appellant,
vArie Genger, Defendant-Respondent.


Judith L. Bachman, New City, for appellant.
Dobrish Michaels Gross LLP, New York (Robert Z. Dobrish of counsel), for respondent.

Order, Supreme Court, New York County (Matthew F. Cooper, J.), entered June 6, 2016, which, inter alia, declared Arie Genger the owner of the stock purchase agreement at issue, unanimously affirmed, with costs.
Plaintiff Dalia Genger argues that this Court's prior order (Genger v Genger, 123 AD3d 445 [1st Dept 2014], lv denied 24 NY3d 917 [2015]), rendered the stock purchase agreement a marital asset subject to the coin toss procedure. We find her argument unpersuasive, and reject her contention that defendant Arie Genger is estopped from arguing that this is his separate property because of one sentence in an earlier appeal. Further, Dalia's current claim was raised long after the deadline for utilizing the coin toss provision as outlined in the parties' divorce settlement.
We have considered Dalia's remaining contentions and find
them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK